Title: To George Washington from William White, 3 March 1797
From: White, William,Green, Ashbel
To: Washington, George


                        
                            sir— 
                            Philadelphia March 3d 1797.
                        
                        On a day which becomes important in the annals of America as marking the close
                            of a splendid public life, devoted for near half a century to the service of your country;
                            We the undersigned clergy of different denominations in and near the city of Philadelphia,
                            beg leave to join the voice of our fellow citizens, in expressing our deep sense of your
                            public services in every department of trust & authority committed to you. But in
                            our special character as ministers of the gospel of Christ, we are more immediately bound to
                            acknowledge the countenance which you have uniformly given to his holy religion.
                        In your public character we have beheld the edifying example of a civil ruler
                            always acknowledging the superintendence of divine providence in the affairs of men,
                            & confirming that example by the powerful recommendation of religion &
                            morality as the firmest basis of social happiness; more particularly in the following
                            language of your affectionate parting address to your fellow citizens.
                        "Of all the dispositions &c. habits which lead to political prosperity,
                            religion & morality are indispensable supports. In vain would that man claim the
                            tribute of patriotism who should labour to subvert these great pillars of human happiness,
                            the firmest props of the duties of men & citizens. The mere politician, equally with
                            the pious man, ought to respect & cherish them. A volume could not trace all their
                            connexions with private &c. public felicity—Let us with caution indulge the
                            supposition that morality can be maintained without religion—Reason & experience
                            forbid us to expect that national morality can prevail in exclusion of religious
                            principles."
                        Should the importance of these just &c. pious sentiments be duly
                            appreciated & regarded, we confidently trust that the prayers you have offered for
                            the prosperity of our common country will be answered. In these prayers we most fervently
                            unite: And with equal fervour we join in those which the numerous public bodies that
                            represent the citizens of these states are offering for their beloved chief. We most
                            devoutly implore the divine blessing to attend you in your retirement, to render it in all
                            respects comfortable to you, to satisfy you with length of days, & finally to
                            receive you into happiness & glory infinitely greater than this world can bestow.
                        
                            Wm White
                            Ashbel Green
                            William Smith
                            John Ewing
                            Samuel Jones
                            Wm Flendel18 more signatures not transcribed
                            
                    